Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (note the specification at page 4, [0019]).  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1, the claim from which claim 4 immediately depends, teaches that the subject has already been diagnosed with a DDR defect: 1 (“…said subject having been diagnosed as having one or more defects in DNA damage response (DDR)…”).  Thus, it becomes unclear what exactly the step of “…diagnosing said subject for the presence or absence of said defect…” is intended to additionally diagnose.  Are there at least two defects?  
Clarification is in order.  

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, the claim from which claim 12 immediately depends, teaches two separate inhibitors: (a) a conjugate of a topoisomerase I inhibitor, and (b) a DDR inhibitor.  The unqualified reference to an inhibitor in claim 12 is thus unclear.  
The examiner respectfully suggests that the qualifier “DDR” be inserted before the term inhibitor in order to avoid any ambiguity.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Journal of Medicinal Chemistry (2014), 57, pp. 2303-2314 as applied to the claims above, and further in view of PLoS ONE (2012), 7(9), e45248 (11 pages).  
Inventor teaches a method to treat cancer in a subject in need of such treatment, said subject having been diagnosed as having one or more defects in DNA damage response (DDR), comprising administering an effective amount of a conjugate of a topoisomerase I inhibitor coupled to a macromolecule through a linker that provides decoupling through a beta elimination mechanism (claim 1).  Dependent claim 4 teaches that the subject is diagnosed for the presence or absence of the defect.  Dependent claim 5 teaches that the topoisomerase inhibitor is SN-38.  Dependent claim 6 teaches that the macromolecule is polyethylene glycol.  Dependent claim 7 teaches that the conjugate is PLX038.  Dependent claim 8 teaches that the DDR defect is a defect in homologous recombination repair (HRR, i.e. double stranded repair), in single strand break repair, or is a defect in a tumor suppressor gene.  
Journal of Medicinal Chemistry (2014), 57, pp. 2303-2314 teaches a PEG (a macromolecule) conjugate of SN-38 (a topoisomerase I inhibitor), having a linker which utilizes a β-elimination decoupling mechanism, useful in a method for the treatment of cancer (abstract; page 2303, column 2, text line 22; page 2304, Scheme 1; page 2304, column 2, first line of text).  These conjugates provide a unique pharmacological profile max yet at concentrations which keep the drug over presumed target levels for sustained periods; (c) very low levels of SN-38G are formed, which suggests that toxicities and other pharmacodynamic variabilities seen with other PEG-SN-38 conjugates may be decreased; and (d) as is well-established for other PEG-SN-38 conjugates, it is expected that the accumulation in tumors of PEG-SN-38 conjugates having a linker which utilizes a β-elimination decoupling mechanism will also occur by the EPR effect (page 2311, column 2, text line 2).  
PLoS ONE (2012), 7(9), e45248 (11 pages) teaches that it is well-known in the art that topoisomerase I inhibition is a useful therapeutic approach in the treatment of cancers with intrinsic defects in DNA damage response (page 1, Introduction, line 1).  A PEG-SN-38 conjugate (EZN-2208) was successfully tested as a novel approach to treat BRCA1-mutated tumors (mouse model) that express the efflux transporter ABCG2 (abstract).  The authors explicitly suggest that pegylation of topoisomerase I inhibitors may be a useful strategy to circumvent efflux transporter-mediated drug resistance (abstract; page 6, Discussion).  

	 Inventor distinguishes over PLoS ONE (2012), 7(9), e45248 (11 pages) in that the PEG-SN-38 conjugate having a linker which utilizes the β-elimination decoupling mechanism of Journal of Medicinal Chemistry (2014), 57, pp. 2303-2314 is substituted Journal of Medicinal Chemistry (2014), 57, pp. 2303-2314 that a PEG-SN-38 conjugate having a linker which utilizes a β-elimination decoupling mechanism has a number of advantages in cancer treatment, such as increased circulation time, longer half-life, etc. (outlined above).  
	Claim 7 is included in this rejection because the teachings of the Journal of Medicinal Chemistry (2014), 57, pp. 2303-2314 encompass the instant compound.  Note, for instance, prior art compounds 14 and 16 of Scheme 3 (page 2305).  

Claims 2, 9, 11, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Journal of Medicinal Chemistry (2014), 57, pp. 2303-2314 as applied to the claims above, and further in view of PLoS ONE (2012), 7(9), e45248 (11 pages) and PLoS ONE (2015), 10(3), e0119614 (9 pages).  
Inventor teaches a method to treat cancer in a subject in need of such treatment, said subject having been diagnosed as having one or more defects in DNA damage response (DDR), comprising administering an effective amount of a conjugate of a topoisomerase I inhibitor coupled to a macromolecule through a linker that provides decoupling through a beta elimination mechanism in combination with an effective amount of an inhibitor of DDR (dependent claim 2).  Dependent claim 9 teaches that the 
Inventor further teaches a method to treat cancer in a subject in need of such treatment, comprising administering an effective amount of a conjugate of a topoisomerase I inhibitor coupled to a macromolecule through a linker that provides decoupling through a beta elimination mechanism in combination with an effective amount of an inhibitor of DDR (independent claim 11).  Dependent claim 12 teaches that the inhibitor of DDR is an inhibitor of homologous recombination repair (HRR, i.e. double stranded repair) or single strand break repair.  Dependent claim 15 teaches that the topoisomerase I inhibitor is SN-38.  Dependent claim 16 teaches that the macromolecule is PEG.  Dependent claim 17 teaches that the conjugate is PLX038.  
Journal of Medicinal Chemistry (2014), 57, pp. 2303-2314 has been outlined above.  
PLoS ONE (2012), 7(9), e45248 (11 pages) has been outlined above.  
PLoS ONE (2015), 10(3), e0119614 (9 pages) teaches the combination of Poly (ADP-ribose) polymerase (PARP) inhibitor and a topoisomerase I inhibitor in a method for the treatment of triple negative breast cancer (abstract).  (PARP is involved in the detection and repair of single stranded DNA breaks.)  The triple negative breast cancer tumor type is known to be associated with BRCA mutations (abstract).  ABT-888 was utilized as the PARP inhibitor and CPT-11 as the topoisomerase I inhibitor (abstract).  Inhibiting two arms of the DNA pathway simultaneously in triple negative breast cancer cells, independent of BRCA mutation status, resulted in un-repairable DNA damage and subsequent cell death (abstract).  

As above, inventor distinguishes over PLoS ONE (2012), 7(9), e45248 (11 pages) in that the PEG-SN-38 conjugate having a linker which utilizes a β-elimination decoupling mechanism of Journal of Medicinal Chemistry (2014), 57, pp. 2303-2314 is substituted for the PEG-SN-38 conjugate (which does not have a linker which utilized such a decoupling mechanism) in the method.  However, one of ordinary skill, before the effective filing date of the instant invention, would have found such a substitution obvious as a means of increasing the efficacy of the cancer treatment.  One of ordinary skill would have been motivated, and with a reasonable expectation of success, to make such a substitution given the teachings of Journal of Medicinal Chemistry (2014), 57, pp. 2303-2314 that a PEG-SN-38 conjugate having a linker which utilizes a β-elimination decoupling mechanism has a number of advantages in cancer treatment, such as increased circulation time, longer half-life, etc. (outlined above).  
Inventor further distinguishes over the combination of PLoS ONE (2012), 7(9), e45248 (11 pages) and the Journal of Medicinal Chemistry (2014), 57, pp. 2303-2314 in that an inhibitor of DDR is also administered in the method.  However, as PLoS ONE (2015), 10(3), e0119614 (9 pages) makes clear, the combination of a topoisomerase I inhibitor and an inhibitor of DDR, for instance in the treatment of triple negative breast cancer, is known in the art.  Such a combination is taught as being lethal to the cancer cells because of the simultaneous inhibition of two arms of the DNA repair pathway.  One of ordinary skill in the art, before the effective filing date of the instant invention, would have found it obvious to administer the combination of a topoisomerase I inhibitor and an inhibitor of DDR in a method for the treatment of cancer.  One of ordinary skill 
Claim 17 is included in this rejection because the teachings of the Journal of Medicinal Chemistry (2014), 57, pp. 2303-2314 encompass the instant compound.  Note, for instance, prior art compounds 14 and 16 of Scheme 3 (page 2305).  

Claims 3, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Journal of Medicinal Chemistry (2014), 57, pp. 2303-2314 as applied to the claims above, and further in view of PLoS ONE (2012), 7(9), e45248 (11 pages) and Cancer Research (2012), 72(4), pp. 979-989.  
Inventor teaches a method to treat cancer in a subject in need of such treatment, said subject having been diagnosed as having one or more defects in DNA damage response (DDR), comprising administering an effective amount of a conjugate of a topoisomerase I inhibitor coupled to a macromolecule through a linker that provides decoupling through a beta elimination mechanism in combination with an effective amount of a cell cycle checkpoint inhibitor (dependent claim 3).  Dependent claim 10 teaches that the cell cycle checkpoint inhibitor is an inhibitor of CHK1, CHK2 or Wee1 kinase.  
Inventor further teaches a method to treat cancer in a subject in need of such treatment, comprising administering an effective amount of a conjugate of a topoisomerase I inhibitor coupled to a macromolecule through a linker that provides decoupling through a beta elimination mechanism in combination with an effective 
Journal of Medicinal Chemistry (2014), 57, pp. 2303-2314 has been outlined above.  
PLoS ONE (2012), 7(9), e45248 (11 pages) has been outlined above.  
Cancer Research (2012), 72(4), pp. 979-989 teaches the potentiation of a topoisomerase I inhibitor by a cell cycle CHK1-CHK2 checkpoint inhibitor in the treatment of colon cancer (abstract).  A positive synergistic effect is taught (abstract).  The topoisomerase I inhibitor is Indenoisoquinoline LMP-400 and the CHK1-CHK2 inhibitor is AZD7762 (abstract).  

As above, inventor distinguishes over PLoS ONE (2012), 7(9), e45248 (11 pages) in that the PEG-SN-38 conjugate having a linker which utilizes a β-elimination decoupling mechanism of Journal of Medicinal Chemistry (2014), 57, pp. 2303-2314 is substituted for the PEG-SN-38 conjugate (which does not have a linker which utilized such a decoupling mechanism) in the method.  However, one of ordinary skill, before the effective filing date of the instant invention, would have found such a substitution obvious as a means of increasing the efficacy of the cancer treatment.  One of ordinary skill would have been motivated, and with a reasonable expectation of success, to make such a substitution given the teachings of Journal of Medicinal Chemistry (2014), 57, pp. 2303-2314 that a PEG-SN-38 conjugate having a linker which utilizes a β-
Inventor further distinguishes over the combination of PLoS ONE (2012), 7(9), e45248 (11 pages) and the Journal of Medicinal Chemistry (2014), 57, pp. 2303-2314 in that a cell cycle checkpoint inhibitor is also administered in the method.  However, as Cancer Research (2012), 72(4), pp. 979-989 makes clear, the combination of a topoisomerase I inhibitor and a cell cycle checkpoint inhibitor, for instance in the treatment of colon cancer, is known in the art.  A positive synergistic effect is taught for the combination.  One of ordinary skill in the art, before the effective filing date of the instant invention, would have found it obvious to administer the combination of a topoisomerase I inhibitor and a cell cycle checkpoint inhibitor in a method for the treatment of cancer.  One of ordinary skill would have been motivated to do so, and with a reasonable expectation of success, given the demonstrated effectiveness of such a combination against, for instance, colon cancer.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        3/21/2022